Citation Nr: 0942324	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-43 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for an acquired 
psychiatric disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for right leg 
disability.

6.  Entitlement to service connection for right shoulder 
disability.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1979.  He reportedly remained in the Reserve with 
various periods of active duty for training (ACDUTRA), until 
1982. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2002 and June 2003 rating decisions by a 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The Board previously remanded these 
issues in May 2007. 


FINDINGS OF FACT

1.  Insomnia was not manifested during active military 
service, nor is it otherwise related to such service.   

2.  Skin disability was not manifested during active military 
service, nor is it otherwise related to such service.

3.  An acquired psychiatric disability was not manifested 
during active military service, nor is it otherwise related 
to such service.   

4.  Low back disability was not manifested during active 
military service, nor is it otherwise related to such 
service.   

5.  Right leg disability was not manifested during active 
military service, nor is it otherwise related to such 
service.  

6.  Right shoulder disability was not manifested during 
active military service, within one year of discharge from 
service, nor is it otherwise related to such service.

7.  Hypertension was not manifested during active military 
service, within one year of discharge from service, nor is it 
otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Insomnia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Skin disability was not incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  An acquired psychiatric disability was not incurred in or 
aggravated by active military service.   38 U.S.C.A. §§ 
101(24), 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Low back disability was not incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  Right leg disability was not incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

6.  Right shoulder disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 101(24) 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

7.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24) 1101, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in November 2001, May 2003 and 
September 2008 VCAA letters, the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in November 2001 and May 2003, which 
was prior to the April 2002 and June 2003 rating decisions, 
respectively.   Accordingly, the requirements the Court set 
out in Pelegrini have been satisfied.  The Board recognizes 
that the September 2008 VCAA notice was provided after the 
initial decision.  However, the deficiency in the timing of 
this notice was remedied by readjudication of the issues on 
appeal in a September 2009 supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the September 2008 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records and a VA 
examination report.  In its May 2007 remand, the Board 
directed the RO to take appropriate action to identify the 
Veteran's reserve unit and to request copies of all medical 
records associated with reserve service, to include any 
injury reports.  The RO was also instructed to obtain 
verification of all reserve duty dates and information as to 
whether the Veteran was on active duty for training or 
inactive duty training.  In August 2007, the RO sent a 
request for the Veteran's records to the U.S. Army Reserve 
Personnel Center.  In September 2008, the RO sent another 
request to the National Personnel Records Center (NPRC).  In 
October 2008, the NPRC responded that the Veteran served with 
the 369th CML CO (Smoke Generators) at Ft. Bliss, Texas.  
However, the NPRC did not have any treatment records with 
respect to the Veteran's reserve duty.  Subsequently, in May 
2009, the RO requested the Veteran's records from the 
National Guard in Texas.  The following month, the National 
Guard responded that it had no records for the Veteran.  
Thus, the Board finds that the RO has met its duty to assist 
and complied with the Board's May 2007 remand.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  Any additional attempts to 
obtain the Veteran's reserve records would be futile.  
  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

With respect to the issues of skin disability and right 
shoulder disability, the Veteran was afforded a VA 
examination in August 2009.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained 
contains sufficient information to decide these issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

With respect to the remaining issues on appeal, a VA 
examination with nexus opinion is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to these disabilities, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of these 
disabilities in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until many years after service, any current opinion provided 
at this point would be no more than speculative.  See 38 
C.F.R.  § 3.102 (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  Because the evidence does not establish that the 
Veteran suffered "an event, injury or disease in service" 
as it relates to his claim of service connection for these 
disabilities, it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds it 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of these 
disabilities in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Insomnia

The Veteran is seeking service connection for insomnia.  
Service treatment records are silent with respect to sleep 
problems.  However, records showed that the Veteran sought 
treatment for numerous other unrelated injuries and 
illnesses.  Significantly, a September 1979 service 
examination prior to discharge was silent with respect to any 
findings of insomnia, and again, the Veteran did not relate 
any sleep complaints.  In fact, in his contemporaneous 
medical history, the Veteran specifically denied frequent 
trouble sleeping. 

After discharge, the Veteran did not assert that he had 
insomnia related to service until he filed his current claim 
in September 2001.  Importantly, the Veteran claimed that his 
sleep disorder was secondary to his depression in that he was 
taking medications that caused him to not be able to sleep.  
However, in his notice of disagreement, the Veteran appears 
to indicate that he was treated for this condition in 
service.  

The first post service medical evidence of record pertaining 
to insomnia is a March 2001 VA treatment record.  The 
assessment was insomnia, likely secondary to depression.  A 
follow up April 2001 treatment record showed an assessment of 
insomnia, not otherwise specified.  VA treatment records also 
showed a history of substance abuse and treatment for 
acquired psychiatric disabilities.  No additional pertinent 
evidence has been associated with the claims file.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for insomnia.  Importantly, the service 
treatment records are silent with respect to any sleep 
complaints.  Further, the Veteran's current contentions 
regarding being treated for insomnia in service are simply 
inconsistent with the overall evidence of record and, in 
turn, have no probative value.  For example, the Veteran 
specifically denied frequent trouble sleeping in his 
September 1979 medical history done prior to discharge.  
Under the circumstances, the Board believes it reasonable to 
assume that the Veteran would have reported any sleep 
problems to medical personnel at that time.  Moreover, in 
service, the Veteran sought treatment for numerous unrelated 
disorders.  The Board also  finds it reasonable to assume 
that the Veteran would have reported any trouble sleeping to 
medical personnel.  Again, the fact that the Veteran did not 
also report sleep problems at that time diminishes the 
credibility of his current assertion regarding insomnia.  

Significantly, there is no competent medical evidence 
providing a nexus between the Veteran's insomnia and service.  
In fact, the medical evidence attributed the Veteran's 
insomnia to his depression.  Further, it was approximately 22 
years after the Veteran's discharge from service before any 
evidence of insomnia so there is no supporting medical 
evidence of a continuity of pertinent symptomatology.  A 
lengthy period without evidence of treatment may also be 
viewed as evidence weighting against the Veteran's claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Veteran has also asserted that his insomnia is secondary 
to the medications he took for his depression.  However, as 
discussed below, service connection is not warranted for an 
acquired psychiatric disability.  In turn, service connection 
cannot be awarded for insomnia on a secondary basis.  See 
38 C.F.R. § 3.110.
 
The Board also acknowledges the Veteran's statements relating 
his insomnia to service.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and 
Jandreau, the Federal Circuit recently reiterated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  In the instant case, the Veteran has never 
asserted that his sleep problems have continued since service 
to the present.  In other words, he has not provided any lay 
evidence of a continuity of symptomatology.  Further, as 
discussed above, the Board assigns no probative weight to the 
Veteran's current assertions that he had insomnia in service 
as they are inconsistent with his prior statements and the 
other evidence of record.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for insomnia.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Skin disability

The Veteran is also seeking service connection for skin 
disability.  Service treatment records showed that in October 
1968, the Veteran reported with a rash on his thigh for five 
days.  The impression was rash.  However, importantly, the 
September 1979 service examination prior to discharge showed 
that the Veteran's skin was clinically evaluated as normal.  
The examination is silent with respect to any objective 
findings concerning his skin.  In his contemporaneous medical 
history, the Veteran did not check whether he had a skin 
disease or not.    

In his September 2001 claim, the Veteran asserted that he had 
a rash on his legs and body since his return from Korea and 
continued with this problem.

The first post service medical evidence of record concerning 
a skin disability is a September 2002 VA treatment record, 
which indicated that the Veteran's wife called and reported 
that he had a rash all over his body since last night.  
Follow up treatment records showed that the Veteran was 
treated for sun sensitivity.  A March 2003 record showed an 
impression of rule out porphyria cutanea tarda.  Treatment 
records also indicated that the Veteran used several tropical 
creams for itching and rash.  

On remand, the Veteran was afforded a VA examination in 
August 2009.  The claims file was reviewed.  The Veteran 
reported developing a rash in 2001 working at a fruit stand.  
The assessment was eczema and dyshydrotic.  The examiner 
stated that the current claimed skin condition could not be 
attributed to the Veteran's service either active or reserve 
without resorting to mere speculation.  The examiner observed 
that the Veteran was seen for a rash on the right thigh in 
October 1978 and for pruritis and a rash on arms and hands in 
March 2003.  The Veteran was also seen for penile 
condylomata.  A handwritten claim by the Veteran regarding 
the skin condition speaks of "a rash over 60 percent of my 
body" which would appear to correspond to the condition 
addressed at this examination.  However, the Veteran stated 
that this rash began in about 2001 while working at a fruit 
stand.  The examiner concluded that it was not possible to 
relate the rash on the right thigh in October 1978 to the 
more recent condition except by mere speculation because the 
former was a localized occurrence in time and extent of skin 
involvement where the current skin condition was chronic and 
occurred at multiple cutaneous sites. 

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review 
and has a high probative value.  

The Board also finds that service connection for skin 
disability is not warranted.  While service treatment records 
do show that the Veteran suffered a rash on his thigh, the 
September 1979 service examination found that the Veteran's 
skin was clinically evaluated as normal.  Further, after 
reviewing the claims file and examining the Veteran, the 
August 2009 VA examination report stated that it was not 
possible to relate the rash on the thigh during service to 
the more recent condition except by mere speculation given 
the localized occurrence of the incident in service compared 
to the current chronic skin condition that occurred at 
multiple sites.  The Board further finds it significant that 
the first post service medical evidence of a skin disability 
was approximately 23 years after service so there is no 
supporting medical evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighing against the 
Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating 
that his current disability is related to service.  
Nevertheless, as noted above, while service treatment records 
do show that the Veteran had a rash on his thigh in service, 
the discharge examination showed that the Veteran's skin was 
clinically evaluated as normal.  When applying the case law 
discussed above, here, the Veteran is competent to say that 
he experienced symptoms while in service.  He is also 
competent to report a continuity of symptoms since service.  
However, any assertions by the Veteran in this regard are 
inconsistent with the other evidence of record which shows no 
pertinent complaints over the years.  It is reasonable to 
expect that he would have reported ongoing skin problems if 
he was in fact experiencing them.  His failure in this regard 
diminished his credibility regarding a continuity of symptoms 
since service.  Significantly, at the VA examination, the 
Veteran reported that the onset of his current skin 
disability was in 2001, many years after service.  
Accordingly, the Veteran's credibility is further diminished 
given the inconsistencies in his statements.  While the 
Veteran's contentions have been carefully considered, these 
contentions are outweighed by the highly probative August 
2009 VA examination.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for skin disability.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability

The present appeal also includes the issue of entitlement to 
service connection for an acquired psychiatric disability.  
Service treatment records are silent with respect any 
complaints of or diagnosis associated with an acquired 
psychiatric disability.  However, records showed that the 
Veteran sought treatment for numerous other unrelated 
injuries and illnesses.  Significantly, the September 1979 
service examination clinically evaluated the Veteran as 
psychiatrically normal, and again, the Veteran did not relate 
any complaints associated with a psychiatric disability.  In 
fact, in his contemporaneous medical history, the Veteran 
specifically denied depression or excessive worry, and 
nervous trouble of any sort. 

After discharge, the Veteran did not assert that he had 
depression related to service until he filed his current 
claim in September 2001.  In his notice of disagreement, he 
appeared to indicate that he was treated for depression while 
in service.  

The first post service medical evidence of record pertaining 
to an acquired psychiatric disability is the March 2001 VA 
treatment record.  It was noted that the Veteran scored a 39 
on the Beck Depression inventory, which was significant for 
depression.  A follow up April 2001 mental health record 
showed that the Veteran had been trying to discontinue using 
both alcohol and illicit substances, but had used both in the 
past week.  However, as noted above, the assessment was 
insomnia, not otherwise specified.  Follow up treatment 
records showed an assessment of alcohol dependence as well as 
possible substance dependence.  However, a July 2002 
treatment record showed that the Veteran reported improvement 
with medications for depression.  A September 2002 record 
showed that the Veteran's wife reported that he was abusing 
drugs and drinking a lot.  In January 2003, the Veteran 
reported feeling depressed and anxious, but had not drank in 
a long time.  The assessment was anxiety, not otherwise 
specified.  

Significantly, a March 2003 mental intake record showed that 
the Veteran reported having no problems prior to entering 
service, but while there, he began using drugs and drinking 
alcohol excessively and continued to use after his discharge.  
He indicated that he was court-martialed on two occasions due 
to fighting, but was not clear as to whether they were 
dismissed, but said he got an honorable discharge and stayed 
in the reserves until 1982.  The Veteran blamed the service 
for becoming a drug addict and alcoholic.  He reported being 
clean from drugs and alcohol for a "long time."  The 
examiner observed that he had probably been in partial 
remission since 2001 based on his records, but not clear 
whether he had stopped completely or when.  As to current 
psychiatric symptoms, the Veteran reported being depressed 
and anxious for several years, maybe dating back to his first 
wife's death in 1982, but was not treated until the early 
1990s.  The assessment was alcohol dependence, cocaine 
dependence and marijuana abuse versus dependence, all in 
questionable partial remission since 2001; depressive and 
anxiety disorders, not otherwise specified; and antisocial 
personality disorder.  A recent September 2008 treatment 
record showed an assessment of depression and anxiety when 
the Veteran reported to the emergency room.  It was 
recommended that the Veteran avoid working on ward 7 or 
psychiatric unit.  Importantly, these records do not link any 
current acquired psychiatric disability to service.  No 
additional pertinent evidence has been associated with the 
claims file.  

Therefore, after reviewing the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for an acquired psychiatric disability.  
Importantly, the service treatment records are silent with 
respect to any finding of or diagnosis of an acquired 
psychiatric disability.  Further, the Veteran's current 
contentions regarding being treated for depression in service 
are simply inconsistent with the overall evidence of record 
and, in turn, have no probative value.  For example, the 
Veteran specifically denied depression or excessive worry or 
nervous trouble of any sort in his September 1979 medical 
history done prior to discharge.  Under the circumstances, 
the Board believes it reasonable to assume that the Veteran 
would have reported any psychiatric problems to medical 
personnel at that time.  Moreover, in service, the Veteran 
sought treatment for numerous unrelated disorders.  The Board 
also finds it reasonable to assume that the Veteran would 
have reported any psychiatric problems to medical personnel 
at these times.  Again, the fact that the Veteran did not 
also report psychiatric problems at that time diminishes the 
credibility of his current assertion regarding his 
depression.  

It is highly significant that there is no competent medical 
evidence providing a nexus between an acquired psychiatric 
disability and service.  Further, it was approximately 22 
years after the Veteran's discharge from service before any 
medical evidence of a psychiatric disability so there is no 
supporting medical evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighting against 
the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  

Although the Veteran has been diagnosed with an antisocial 
personality disorder, personality disorders are not diseases 
or injuries for the purposes of service connection.  38 
C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet.App. 
510, 516 (1996).

Further, the Veteran also has claimed that his alcohol and 
drug dependence started in service.  The Board notes that 
service connection for substance abuse is generally not 
allowed by law.  See 38 U.S.C.A.  § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).   However, if the substance abuse was acquired as a 
result of a service-connected disability, then service-
connection is available.  See Allen v. Principi, 237 F.3d 
1368 (Fed Cir. 2001).  The Veteran is currently service-
connected for bilateral pterygium and bilateral hearing loss.  
Although the Veteran has not claimed that his alcohol and 
substance abuse were a result of his service-connected 
disabilities, the Board observes that there is no medical 
evidence linking the Veteran's alcohol and substance abuse to 
his service-connected disabilities.  

The Board also acknowledges the Veteran's assertions relating 
his psychiatric disability to service.  Again, when applying 
the case law discussed above, the Veteran is competent to say 
that he experienced symptoms while in service.  He is also 
competent to report a continuity of symptoms since service.  
Nevertheless, the Board assigns no probative weight to the 
Veteran's current assertions that he had psychiatric problems 
in service that have continued to the present as they are 
inconsistent with his prior statements and the other evidence 
of record.  In his contemporaneous medical history at 
discharge, he expressly denied depression or excessive worry, 
and nervous trouble of any sort.  Further, importantly, while 
receiving treatment for his depression, the Veteran indicated 
that his problems dated back to his wife's death in 1982 
rather than to his service.  The only conditions that he has 
explicitly linked to service is his alcohol and substance 
abuse, which as mentioned above cannot be awarded service 
connection.  

In sum, a preponderance of the evidence is against the 
Veteran's claim for an acquired psychiatric disability.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Low Back Disability

The present appeal also includes the issue of entitlement to 
service connection for low back disability.  Service 
treatment records are silent with respect any complaints of 
or diagnosis associated with any low back disability.  
However, records showed that the Veteran sought treatment for 
numerous other unrelated injuries and illnesses.  
Significantly, the September 1979 service examination showed 
that the spine was clinically evaluated as normal, and again, 
the Veteran did not relate any complaints associated with a 
low back disability.  In fact, in his contemporaneous medical 
history, the Veteran specifically denied recurrent back pain. 

After discharge, the Veteran did not assert that he had a low 
back disability related to service until he filed his current 
claim in September 2001.  He claimed that he injured his back 
in 1980 at Aurora, Colorado while in the reserves and he had 
continued with this problem.  However, no service treatment 
records for the Veteran's reserve service are available.  In 
sum, there is no medical evidence of record showing that any 
injury to the Veteran's low back occurred during periods of 
ACDUTRA.  In fact, there are no treatment records concerning 
the Veteran's low back from 1980.  

The first post service medical evidence of record pertaining 
to a low back disability is an October 2000 treatment record 
in which the Veteran reported injuring his low back when he 
fell on September 25th.  A follow October 2000 treatment 
record showed that the Veteran reported injuring his back in 
1981 while lifting a laundry cart.  Follow up treatment 
records continued to show complaints of low back pain.  
Significantly, an April 2003 mental health treatment record 
showed that the Veteran reported having low back pain since a 
1987 motor vehicle accident.  Importantly, these records do 
not link any current low back disability to service.  No 
additional pertinent evidence has been associated with the 
claims file.  

The record compels a finding that that the preponderance of 
the evidence is against entitlement to service connection for 
low back disability.  Importantly, the service treatment 
records are silent with respect to any finding of or 
diagnosis of a low back disability.  Further, the Veteran's 
statements as to the cause of his current low back disability 
have been inconsistent throughout the appeal, and, in turn, 
have no probative value.  For example, the Veteran initially 
claimed his back was due to an injury in 1980 while in the 
reserves.  However, while seeking medical treatment, he has 
claimed that his back was injured in 1981 while lifting a 
laundry cart and then he claimed that he fell and injured his 
back in September 2000.  Most recently, he claimed that he 
injured his back in a 1987 motor vehicle accident.  Given 
these inconsistencies, the Board must find that the Veteran's 
statements concerning injuring his back while in the reserves 
are not credible.  Importantly, there are no service records 
to support the contention that he injured his back during 
this time.  

Further, there is no competent medical evidence providing a 
nexus between a low back disability and service.  Further, it 
was approximately 21 years after the Veteran's discharge from 
active duty service before any medical evidence of a 
psychiatric disability so there is no supporting medical 
evidence of a continuity of pertinent symptomatology.  Again, 
a lengthy period without evidence of treatment may also be 
viewed as evidence weighting against the Veteran's claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board also acknowledges the Veteran's assertions relating 
his low back disability to service.  Again, as noted above, 
while the Veteran is competent to say that he experienced 
symptoms while in service and to report a continuity of 
symptoms since service, the Board must assign no probative 
weight to the Veteran's current assertions that he injured 
his low back in the reserves and his low back symptoms have 
continued to the present since that injury as they are 
inconsistent with his other statements and the other evidence 
of record.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for low back disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Right Leg Disability

The Veteran is also seeking service connection for right leg 
disability.  Service treatment records are silent with 
respect to complaints of or diagnosis of associated with a 
right leg disability.  However, records showed that the 
Veteran sought treatment for numerous other unrelated 
injuries and illnesses.  Significantly, the September 1979 
service examination showed that the Veteran's lower 
extremities were clinically evaluated as normal.  Further, in 
his contemporaneous medical history, the Veteran did not 
specifically identify any right leg disability, but indicated 
that he did not know whether he had lameness or neuritis.  
Nevertheless, again, nothing was found on examination.   

After discharge, the Veteran did not assert that he had a 
right leg disability related to service until he filed his 
current claim in September 2001.  Importantly, the Veteran 
claimed that his right leg disability was secondary to his 
low back disability.  He stated that he would experience pain 
and numbness when he had back spasms or pain.  However, in 
his notice of disagreement, the Veteran appears to indicate 
that he was treated for this condition in service.  

The first post service medical evidence of record pertaining 
to a right leg disability is a July 2002 VA treatment record, 
which noted a history of right leg weakness.  Follow up VA 
treatment records continued to show a history of right leg 
weakness.  However, nothing in these records link a right leg 
disability to service.  No additional pertinent evidence has 
been associated with the claims file.  

The Board finds that the preponderance of the evidence is 
against entitlement to service connection for right leg 
disability.  Importantly, the service treatment records are 
silent with respect to any right leg disability.  Further, 
the Veteran's current contentions regarding being treated for 
a right leg disability in service are simply inconsistent 
with the overall evidence of record and, in turn, have no 
probative value.  For example, in service, the Veteran sought 
treatment for numerous unrelated disorders.  The Board finds 
it reasonable to assume that the Veteran would have reported 
any trouble with right leg to medical personnel.  The fact 
that the Veteran did not also report any right leg problems 
at that time diminishes the credibility of his current 
assertion regarding his right leg disability.  Moreover, the 
Veteran claimed in September 2001 that his right leg 
disability was secondary to his low back disability, which is 
inconsistent with his later claim that he was treated for 
right leg disability in service. 

The record includes no competent medical evidence providing a 
nexus between the Veteran's right leg disability and service.  
Further, it was approximately 23 years after the Veteran's 
discharge from service before any evidence of a right leg 
disability so there is no supporting medical evidence of a 
continuity of pertinent symptomatology.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighting against the Veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Veteran has also asserted that his right leg disability 
is secondary to his low back disability.  However, as 
discussed above, service connection is not warranted for low 
back disability.  In turn, service connection cannot be 
awarded for insomnia on a secondary basis.  See 38 C.F.R. § 
3.110.
 
The Board acknowledges the Veteran's statements relating his 
right leg disability to service.  Again, here, the Veteran is 
competent to say that he experienced symptoms while in 
service.  He is also competent to report a continuity of 
symptoms since service.  However, in the instant case, the 
Veteran has never asserted that his right leg symptoms have 
continued since service to the present.  In other words, he 
has not provided any lay evidence of a continuity of 
symptomatology.  Further, as discussed above, the Board 
assigns no probative weight to the Veteran's current 
assertions that he was treated for a right leg disability in 
service as they are inconsistent with his other statements 
and the other evidence of record.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for right leg disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Right Shoulder Disability

The Veteran is also seeking service connection for right 
shoulder disability.  Service treatment records are silent 
with respect to any complaints or diagnosis associated with a 
right shoulder disability.  Further, the September 1979 
service examination showed that the Veteran's upper 
extremities were clinically evaluated as normal.  The 
examination is silent with respect to any objective findings 
concerning his right shoulder.  However, in his 
contemporaneous medical history, the Veteran indicated that 
he had a painful or "trick" shoulder or elbow.  
Nevertheless, no information was provided as to which joint 
he was referring.    

Although unclear, in his September 2001 claim, the Veteran 
appeared to indicate his right shoulder tendonitis was due to 
fall that was somehow associated with his back pain.  Again, 
there is no medical evidence of record during the time period 
that the Veteran was in the reserves.  Further, in his notice 
of disagreement, there appears to be some indication that he 
was treated for his right shoulder disability in service.  

The first post service medical evidence of record concerning 
a right shoulder disability is an October 2000 VA treatment 
record, which indicated that the Veteran fell on September 
25th injuring his right shoulder and the assessment was right 
shoulder tendonitis.  Follow up treatment records showed that 
the Veteran had a history of injury to the right shoulder.  
However, nothing in these records link the Veteran's right 
shoulder disability to service. 

At the August 2009 VA examination, the Veteran stated that 
while in the reserves, he developed a back condition with his 
right leg giving out, which caused him to fall and while 
trying to break the fall with his right arm, he injured his 
right shoulder.  He indicated that the shoulder condition had 
never completely resolved.  The examiner gave a diagnosis of 
degenerative disease of the right shoulder.  The examiner 
further opined that he could not attribute the Veteran's 
right shoulder disability to his service, either active or 
reserve, without resorting to mere speculation.  The examiner 
observed that VA  treatment records showed that the Veteran 
fell on his right shoulder in September 2000 and a diagnosis 
of right shoulder tendonitis was given.  The Veteran was 
given a subacromial injection and instruction about 
exercises.  However, the examiner found no record of a right 
shoulder injury in the service records.  The Veteran 
indicated that he fell in 1982, but the examiner found no 
documentation of this fall.  She also observed that a scar 
was noted on the Veteran's right shoulder on the September 
1976 entrance examination and painful or trick shoulder or 
elbow was marked as positive in 1979 with no specification as 
to which specific joint was affected.    

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review 
and has a high probative value.  

After reviewing the totality of the evidence, the Board finds 
that service connection for right shoulder disability is not 
warranted.  While the Veteran indicated in his medical 
history that he had a painful or trick shoulder or elbow, the 
right shoulder joint was not specifically identified and the 
September 1979 service examination found that the Veteran's 
upper extremities were clinically evaluated as normal.  
Further, after reviewing the claims file and examining the 
Veteran, the August 2009 VA examination report stated that it 
was not possible to relate the right shoulder disability to 
service without resorting to mere speculation.  The Board 
also finds it significant that the first post service medical 
evidence of a right shoulder disability was approximately 21 
years after service when the Veteran sought treatment for a 
recent fall injuring his right shoulder so there is no 
supporting medical evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighing against the 
Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating 
that his current disability is related to service.  
Nevertheless, as noted above, while in the September 1979 
medical history, the Veteran complained of a painful or trick 
shoulder or elbow, the discharge examination showed that the 
Veteran's upper extremities were clinically evaluated as 
normal.  Moreover, the right shoulder joint was not 
specifically identified in the medical history.  Further, it 
appears that the Veteran is claiming he injured his shoulder 
while on reserve duty due to his back.  However, there are no 
reserve service records.  Here, the Veteran is competent to 
say that he experienced symptoms while in service.  He is 
also competent to report a continuity of symptoms since 
service.  However, any assertions by the Veteran in this 
regard are inconsistent with the other evidence of record 
which shows no pertinent complaints over the years.  It is 
reasonable to expect that he would have reported ongoing 
shoulder problems if he was in fact experiencing them.  His 
failure in this regard diminished his credibility regarding a 
continuity of symptoms since service.  Moreover, given the 
lack of documentation of any shoulder problems until he fell 
and injured his right shoulder in September 2000 also 
diminishes his credibility because he did not report any 
prior shoulder injury at that time.  It would seem reasonable 
that if the Veteran had been experiencing ongoing shoulder 
problems since service, he would have reported this fact to 
the examiner when he sought treatment for his shoulder in 
October 2000.  Rather, the Veteran only reported the recent 
September 2000 injury.  While the Veteran's contentions have 
been carefully considered, these contentions have no 
probative value and, thus, are outweighed by the highly 
probative August 2009 VA examination.  

The preponderance of the evidence is against the Veteran's 
claim for right shoulder disability.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



Hypertension

Lastly, the Veteran is also seeking service connection for 
hypertension.  Service treatment records are silent with 
respect to any findings of hypertension.  However, records 
showed that the Veteran sought treatment for numerous other 
unrelated injuries and illnesses.  Significantly, the 
September 1979 service examination showed that the Veteran's 
blood pressure was 100 systolic over 60 diastolic, and there 
was no finding of hypertension.  However, in his 
contemporaneous medical history, the Veteran indicated that 
he did not know whether he had high or low blood pressure. 

After discharge, the Veteran did not assert that he had 
hypertension related to service until he filed his current 
claim in April 2003.  In his notice of disagreement, the 
Veteran indicated that he was treated for this condition in 
service.  

The first post service medical evidence of record pertaining 
to hypertension is a January 2003 VA treatment record, which 
indicated that the Veteran received hypertension counseling.  
Nevertheless, VA treatment records do not link the Veteran's 
hypertension to service.  No additional pertinent evidence 
has been associated with the claims file.  

The preponderance of the evidence is against entitlement to 
service connection for hypertension.  Importantly, the 
service treatment records are silent with respect to any 
findings of hypertension.  Further, the Veteran's current 
contentions regarding being treated for hypertension in 
service are simply inconsistent with the overall evidence of 
record and, in turn, have no probative value.  For example, 
the Veteran sought treatment for numerous unrelated disorders 
in service.  The Board finds it reasonable to assume that any 
high blood pressure readings would have been documented 
during these visits.  

Significantly, there is no competent medical evidence 
providing a nexus between the Veteran's hypertension and 
service.  Moreover, there is no medical evidence of 
hypertension within one year of active duty service so the 
service incurrence of hypertension may not be presumed.  
Further, it was approximately 23 years after the Veteran's 
discharge from service before any medical evidence of 
hypertension so there is no supporting medical evidence of a 
continuity of pertinent symptomatology.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighting against the Veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board also acknowledges the Veteran's statements relating 
his hypertension to service.  The Board observes again that 
the Veteran is competent to say that he experienced symptoms 
while in service that have continued since service.  Here, as 
discussed above, the Board assigns no probative weight to the 
Veteran's current assertions that he was treated for 
hypertension in service as they are inconsistent with the 
other evidence of record.  Further, the Veteran has never 
specifically described any symptoms associated with his 
hypertension that have continued since service to the 
present.  In other words, he has not provided any lay 
evidence of a continuity of symptomatology.  Moreover, the 
Board does not believe that hypertension is subject to lay 
diagnosis as blood pressure readings are required by medical 
professionals in order to make such a diagnosis.  The Veteran 
has not demonstrated that he has the expertise required to 
diagnose hypertension and link it to service.    

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for hypertension.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection is not warranted for insomnia, skin 
disability, an acquired psychiatric disability, low back 
disability, right leg disability, right shoulder disability 
and hypertension.  Accordingly, the appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


